Case 8:19-cv-02762-SPF Document 19 Filed 02/23/21 Page 1 of 14 PageID 1401




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 BRANDY MCCAIN,

               Plaintiff,

 v.                                                  Case No. 8:19-cv-2762-T-SPF

 ANDREW M. SAUL,
 Commissioner of the Social
 Security Administration,

               Defendant.
                                            /

                                          ORDER

        Plaintiff seeks judicial review of the denial of her claim for period of disability and

 disability insurance benefits (“DIB”).     As the Administrative Law Judge’s (“ALJ”)

 decision was not based on substantial evidence and failed to employ proper legal

 standards, the Commissioner’s decision is reversed.

        I.     Procedural Background

        Plaintiff filed an application for period of disability and DIB (Tr. 155-56). The

 Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr. 58,

 71). Plaintiff then requested an administrative hearing (Tr. 86). Per Plaintiff’s request,

 the ALJ held a hearing at which Plaintiff appeared and testified (Tr. 26-47). Following

 the hearing, the ALJ issued an unfavorable decision finding Plaintiff not disabled and

 denied Plaintiff’s claims for benefits (Tr. 12-19). Plaintiff requested review from the

 Appeals Council, which the Appeals Council denied (Tr. 1-3). Plaintiff then timely filed
Case 8:19-cv-02762-SPF Document 19 Filed 02/23/21 Page 2 of 14 PageID 1402




 a complaint with this Court (Doc. 1). The case is now ripe for review under 42 U.S.C. §§

 405(g) and 1383(c)(3).

        II.    Factual Background and the ALJ’s Decision

        Plaintiff was born on March 14, 1973 and was 45 years old on her administrative

 hearing date (42 on her alleged onset date) (Tr. 27, 155). Plaintiff claimed disability

 beginning January 13, 2016, due to anxiety, depression, bipolar disorder, and bulimia (Tr.

 201). She graduated high school and earned some college credits at Delaware Valley

 College and the College of Southern Maryland (Tr. 314). She also attended trade school

 and got her welding certificate. After working as a hairdresser out of high school, Plaintiff

 enlisted in the Navy and was active duty from 1993-1998, with an MOS as a turbine

 electrical systems technician (Id.). In 1998, Plaintiff left active duty and joined the Navy

 Reserve until 2002. She received an honorable discharge as an E3 after she had her second

 child (she served long enough to make E4, but her obesity disqualified her) (Id.).

        Since leaving the Navy in 2002, Plaintiff’s experience in the private sector includes

 work as an avionics technician (repairing ground support equipment transported on

 aircraft carriers), a heavy equipment repairperson (repairing and welding manufacturing

 equipment, hydraulic presses, and tractors), a test technician (building and testing

 commercial and military electrical converters), and an electronic parts inspector (Tr. 30-

 32). She testified she had trouble getting along with people at these jobs and “made a lot

 of mistakes. I was unable to concentrate.” (Tr. 34) She elaborated: “I couldn’t keep up

 with the work load. I did not have enough breaks.” (Id.). Plaintiff was let go in January

 2016 from her job as an avionics technician due to poor performance and personality



                                              2
Case 8:19-cv-02762-SPF Document 19 Filed 02/23/21 Page 3 of 14 PageID 1403




 changes. Her supervisors told her she was distant and distracted and could not complete

 her work (Tr. 30).

        Plaintiff’s first marriage ended soon after her 2002 discharge from the military (see

 Tr. 315). She eventually remarried in 2014 and moved with her second husband from

 Alabama to Florida (Id.). Plaintiff received medical treatment, including mental health

 services for anxiety, depression, and bulimia, at the VA in Bay Pines. She testified her

 anxiety symptoms include “tight chest, irritability, not knowing what to do with myself,

 just unable to function to take care of things, you know, like I said, I don’t get along with

 people.” (Tr. 35). Some days she feels so anxious “I can’t even do my housework or take

 care of my pets.” (Tr. 36). She starts tasks she forgets to finish (Id.). She goes to the gym

 near her house regularly and drives her car two or three days a week to run errands or go

 to therapy appointments.

        In rendering his October 11, 2018 administrative decision, the ALJ concluded that

 Plaintiff met the insured status requirements through December 31, 2021 (her date last

 insured, or “DLI,” for DIB purposes) and had not engaged in substantial gainful activity

 since January 13, 2016, her alleged onset date (Tr. 14). After conducting a hearing on

 July 26, 2018, and reviewing the evidence of record, the ALJ determined Plaintiff had the

 severe impairment of anxiety (Id.). Notwithstanding this impairment, the ALJ determined

 Plaintiff did not have an impairment or combination of impairments that met or medically

 equaled one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (Tr.

 15). The ALJ then concluded that Plaintiff retained the residual functional capacity

 (“RFC”) to perform “a full range of work at all exertional levels but with the following



                                              3
Case 8:19-cv-02762-SPF Document 19 Filed 02/23/21 Page 4 of 14 PageID 1404




 nonexertional limitations: the claimant is limited to having occasional contact with

 supervisors, coworkers, and the general public.” (Tr. 16). In formulating Plaintiff’s RFC,

 the ALJ considered Plaintiff’s subjective complaints and determined that, although the

 evidence established the presence of underlying impairments that reasonably could be

 expected to produce the symptoms alleged, Plaintiff’s statements as to the intensity,

 persistence, and limiting effects of her symptoms were not entirely consistent with the

 medical evidence and other evidence (Tr. 17).

        Considering Plaintiff’s impairments and the assessment of a vocational expert

 (“VE”), the ALJ determined Plaintiff could perform her past relevant work as an electrical

 inspector, a circuit board assembler, and a machine mechanic (Tr. 18). The ALJ found

 Plaintiff not disabled (Tr. 19).

        III.    Legal Standard

        To be entitled to benefits, a claimant must be disabled, meaning he or she must be

 unable to engage in any substantial gainful activity by reason of any medically

 determinable physical or mental impairment which can be expected to result in death, or

 which has lasted or can be expected to last for a continuous period of not less than twelve

 months. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment”

 is an impairment that results from anatomical, physiological, or psychological

 abnormalities, which are demonstrable by medically acceptable clinical and laboratory

 diagnostic techniques. 42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

        The Social Security Administration, to regularize the adjudicative process,

 promulgated the detailed regulations currently in effect. These regulations establish a



                                             4
Case 8:19-cv-02762-SPF Document 19 Filed 02/23/21 Page 5 of 14 PageID 1405




 “sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

 § 404.1520. If an individual is found disabled at any point in the sequential review, further

 inquiry is unnecessary. 20 C.F.R. § 404.1520(a). Under this process, the ALJ must

 determine, in sequence: whether the claimant is currently engaged in substantial gainful

 activity; whether the claimant has a severe impairment, i.e., one that significantly limits

 the ability to perform work-related functions; whether the severe impairment meets or

 equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix 1; and whether the

 claimant can perform his or her past relevant work. If the claimant cannot perform the

 tasks required of his or her prior work, step five of the evaluation requires the ALJ to

 decide if the claimant can do other work in the national economy in view of his or her

 age, education, and work experience. 20 C.F.R. § 404.1520(a). A claimant is entitled to

 benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-42

 (1987); 20 C.F.R. § 404.1520(g).

        A determination by the Commissioner that a claimant is not disabled must be

 upheld if it is supported by substantial evidence and comports with applicable legal

 standards. See 42 U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant

 evidence as a reasonable mind might accept as adequate to support a conclusion.”

 Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305

 U.S. 197, 229 (1938) (internal quotation marks omitted)); Miles v. Chater, 84 F.3d 1397,

 1400 (11th Cir. 1996).     While the court reviews the Commissioner’s decision with

 deference to the factual findings, no such deference is given to the legal conclusions.




                                              5
Case 8:19-cv-02762-SPF Document 19 Filed 02/23/21 Page 6 of 14 PageID 1406




 Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994) (citations

 omitted).

        In reviewing the Commissioner’s decision, the court may not re-weigh the evidence

 or substitute its own judgment for that of the ALJ even if it finds that the evidence

 preponderates against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239

 (11th Cir. 1983). The Commissioner’s failure to apply the correct law, or to give the

 reviewing court sufficient reasoning for determining that he or she has conducted the

 proper legal analysis, mandates reversal. Keeton, 21 F.3d at 1066. The scope of review is

 thus limited to determining whether the findings of the Commissioner are supported by

 substantial evidence and whether the correct legal standards were applied. 42 U.S.C. §

 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002).

        IV.    Analysis

        Plaintiff argues the ALJ did not closely scrutinize the VA’s decision that Plaintiff

 is 70% disabled, 1 as required by the regulations and case law in effect when she filed her

 claim (Doc. 18 at 11-14). The Commissioner retorts that the ALJ considered Plaintiff’s

 VA disability rating and properly discounted it (Id. at 14-23).     The undersigned agrees

 with Plaintiff: the ALJ’s consideration of the VA’s disability determination is not

 supported by substantial evidence.




 1
   Although Plaintiff’s combined service-connected disability rating was 70%, the VA
 considered her 100% unemployable and paid her at that rate (Tr. 145). The ALJ
 acknowledged this: “The Department of Veterans Affairs paid the claimant at the 100
 percent rate because they considered her ‘unemployable’ due to service connected
 disabilities.” (Tr. 18).


                                             6
Case 8:19-cv-02762-SPF Document 19 Filed 02/23/21 Page 7 of 14 PageID 1407




        As the ALJ in this case noted, the VA’s guidelines pertaining to disability

 determinations vary from the SSA’s sequential analysis, and the VA’s assessment is not

 binding on the Commissioner. See 20 C.F.R. § 404.1504. 1 But the ALJ omits that, in

 August 2016 when Plaintiff filed her claim, Social Security regulations, Social Security

 Ruling (SSR) 06-3p, and Eleventh Circuit precedent instructed the ALJ to assign “great

 weight” to the VA’s disability rating.      See 20 C.F.R. § 404.1504; SSR 06-3p (“the

 adjudicator should explain the consideration given to [a disability decision by other

 governmental agencies] in the note of decision for hearing cases”); Falcon v. Heckler, 732

 F.2d 827, 831 (11th Cir. 1984) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1241 (11th

 Cir. 1983)) (holding that “[t]he findings of disability by another agency, although not

 binding on the [Commissioner] are entitled to great weight”); Ostborg v. Comm’r of Soc. Sec.,

 610 F. App’x 907, 914 (11th Cir. 2015) (“A VA rating, while not binding on the SSA, is

 evidence that should be considered and is entitled to great weight”) (citation omitted).



 1
    The SSA has amended this regulation and rescinded SSR 06-03p for claims filed after March
 27, 2017 (Plaintiff filed her claim on August 22, 2016). The new regulation provides that the
 SSA will not provide any analysis of a decision made by any other governmental agency or a
 non-governmental entity about whether a claimant is disabled, blind, employable, or entitled
 to any benefits. See 20 C.F.R. § 404.1504; Revisions to Rules Regarding Evaluation of
 Medical Evidence, 82 Fed. Reg. 5844 (Jan. 18, 2017); Rescission of Social Security Rulings
 96-2p, 96-5p, and 06-3p, 82 Fed. Reg. 15263 (Mar. 27, 2017). In rescinding SSR 06-03p, the
 SSA noted that for claims filed on or after March 27, 2017, adjudicators will not explain how
 they weighed disability decisions from other governmental agencies and non-governmental
 entities, because this evidence is neither valuable nor persuasive. 82 Fed. Reg. 15263. The
 undersigned analyzes Plaintiff's claims pursuant to the earlier regulation. In any event, the
 Court is bound by Eleventh Circuit precedent even in the face of new regulations. See Miller
 v. Comm’r of Soc. Sec., 246 F. App’x 660, 661-62 (11th Cir. 2007) (Eleventh Circuit precedent
 that a VE’s testimony trumps an inconsistent DOT provision prevails over a later-published
 social security ruling to the contrary); footnote 2, infra.



                                              7
Case 8:19-cv-02762-SPF Document 19 Filed 02/23/21 Page 8 of 14 PageID 1408




 “Great weight” does not mean controlling, but “the ALJ must seriously consider and

 closely scrutinize the VA’s disability determination and must give specific reasons if the

 ALJ discounts that determination.” Brown-Gaudet-Evans v. Comm’r of Soc. Sec., 673 F.

 App’x 902, 904 (11th Cir. 2016).

        An ALJ’s reference to and discussion of medical records from the VA does not

 substitute for consideration of the VA’s disability decision itself. See Williams v. Barnhart,

 180 F. App’x 902 (11th Cir. 2006). Before 20 C.F.R. § 404.1504 (and its counterpart for

 SSI purposes, 20 C.F.R. § 416.904) was amended, the clear trend in case law from this

 district was to reverse and remand when the ALJ has not adequately considered the VA’s

 disability rating. Put another way, “[t]he Eleventh Circuit’s requirement of ‘great weight,’

 ‘close scrutiny,’ and ‘serious consideration’ is not met by a gratuitous passing reference.”

 Bruton v. Comm’r of Soc. Sec., No. 6:16-cv-1209-Orl-37DCI, 2017 WL 4174314, at *2 (M.D.

 Fla. Sept. 21, 2017). Instead, the ALJ must specifically address the merits of the VA’s

 disability rating. See Williams, 180 F. App’x 902 (“While we recognize that the ALJ’s

 prior decision addressed at some length [the claimant’s] VA medical evidence,

 nonetheless, in its decision the ALJ should specifically also consider and address the VA’s

 Rating Decision itself.”).

        In certain clear cases courts have found that an ALJ’s decision implicitly complies

 with the requirement to place great weight on the VA’s decision if it is obvious the ALJ

 closely scrutinized it. In Boyette v. Commissioner of Social Security, 605 F. App’x 777, 778-

 79 (11th Cir. 2015), the Eleventh Circuit upheld an ALJ’s decision that did not assign

 express weight to the VA’s disability rating, because the ALJ “considered and assigned



                                               8
Case 8:19-cv-02762-SPF Document 19 Filed 02/23/21 Page 9 of 14 PageID 1409




 weight to the VA examiners’ opinions, VA primary care provider opinions, and VA

 treatment records.” And in Adams v. Commissioner of Social Security, 542 F. App’x 854, 856-

 57 (11th Cir. 2013), the court found that an ALJ who did not expressly assign “great

 weight” to the VA’s rating nonetheless “seriously considered it in making his own

 determination that Adams was not disabled.” See also Kemp v. Astrue, 308 F. App’x 423,

 426 (11th Cir. 2009) (providing that an ALJ’s finding regarding a VA’s disability rating

 may be implicit).

         In sum, a court may uphold an ALJ’s decision that closely scrutinizes yet implicitly

 weighs a VA disability rating or remand an ALJ’s decision that examines the VA’s medical

 records yet makes only a passing reference to the VA’s disability rating. This results in

 case-by-case determinations that can be difficult to reconcile (which may have motivated

 the SSA to amend its regulations). Against this legal landscape, the undersigned agrees

 with Plaintiff that the ALJ did not abide either the Eleventh Circuit requirement that he

 assign “great weight” to the VA disability decision or SSR 06-3p (applicable at the time of

 his decision). 2

         The ALJ condensed hundreds of pages detailing Plaintiff’s mental health treatment

 at the VA (all of Plaintiff’s treatment occurred at the VA) into a few paragraphs of mention


 2
    Social Security Rulings do not have the force and effect of the law or regulations but are to
 be relied upon as precedents in determining other cases where the facts are basically the same.
 Heckler v. Edwards, 465 U.S. 870, 874 n. 3 (1984); see also Dickson v. Comm’r of Soc. Sec.,
 No. 5:13-cv-48-Oc-DNF, 2014 WL 582885, *4 (M.D. Fla. Feb. 13, 2014) (quoting Klawinski
 v. Comm’r of Soc. Sec., 391 F. App’x 772, 775 (11th Cir. 2010)) (“Social Security Rulings are
 agency rulings published under the Commissioner’s authority and are binding on all
 components of the Administration. Even though the rulings are not binding on us, we should
 nonetheless accord the rulings great respect and deference ...”).



                                                9
Case 8:19-cv-02762-SPF Document 19 Filed 02/23/21 Page 10 of 14 PageID 1410




  in his eight-page opinion (Tr. 17). Then, in one paragraph, the ALJ acknowledged

  Plaintiff’s 70% VA disability rating and that she receives benefits “at the 100 percent rate”

  because the VA considers her unemployable (Tr. 18). The ALJ stated:

         However, I remind the reader that the VA uses different disability standards
         than SSA. Moreover, a disability determination by another agency or private
         employer is not determinative of the issue of whether the claimant is disabled
         under the Act because that agency’s or employer’s determination is based on
         its rules. I must make a disability or blindness determination based on social
         security law. Therefore, a determination made by another agency that the
         claimant is disabled or blind is not binding on the Social Security
         Administration (20 CFR 404.15[0]4 and 416.904 and SSR 06-03p). I assign the
         opinion little weight.

  (Id.). Although true, these statements do not show the ALJ placed “great weight” on

  Plaintiff’s 70% VA disability rating. To the contrary, this brief explanation of the ALJ’s

  decision to discount Plaintiff’s VA disability rating is superficial and inadequate.

         The records on which the VA’s disability rating is based begin in August 2015,

  when Plaintiff sought treatment for her anxiety and bulimia from psychologist Debra

  Gleason, Ph.D. and psychiatrist David Harris, D.O. at the Palm Harbor VA Clinic (Tr.

  313-20). She recounted her attempt to commit suicide years earlier by overdosing on pills,

  when her first marriage was unraveling (Tr. 318). According to Plaintiff, leading up to

  that incident, she was not speaking and was cutting herself (Tr. 315). She was diagnosed

  as bipolar with borderline personality disorder and was in and out of mental health wards

  for two to three months. Since then, Plaintiff had been binge eating and purging as a way

  of coping with stress (Id.). In August 2015, she reported using laxatives and diuretics after

  overeating to control her weight, and Dr. Harris diagnosed her with anxiety (Tr. 318).

  Plaintiff felt out of control and hopeless.



                                                10
Case 8:19-cv-02762-SPF Document 19 Filed 02/23/21 Page 11 of 14 PageID 1411




         A psychological assessment and questionnaire completed by Kelly Gorman,

  Psy.D. and psychiatrist Gayani Leonard, M.D. of the Bay Pines VA Healthcare System

  in August 2016 confirmed Plaintiff’s diagnosis of generalized anxiety disorder (Tr. 393-

  410). She reported poor motivation, depressed mood, isolation, and poor sleep (Tr. 402).

  She obsessively exercised (sometimes up to three hours per day) to counter her binge

  eating (Tr. 399). She was still taking laxatives three to four days per week to lose weight

  (Tr. 400). She was fired from her job in January 2016 due to “poor performance.” (Tr.

  396). Plaintiff admitted to suicidal thoughts but said she “gets through it” after a while

  and did not have a specific plan to commit suicide (Tr. 407). During anxiety attacks, her

  chest tightened, her skin crawled, it was hard to breathe, and she did not know what to do

  with herself (Tr. 405-06).

         With the help of weekly therapy, both one-on-one with Vicki Tangney, LCSW,

  and in a group with Saarah Kison, Ph.D., Plaintiff learned coping mechanisms. For

  example, amid a spike in her anxiety level in mid- to late 2016, to deal with her symptoms

  she started painting and training her dog (Tr. 552, 559). By October 2016, psychiatrist

  Robert Wilkins, M.D. noted he had stabilized Plaintiff’s symptoms with increased doses

  of Lexapro, Topamax, hydroxyzine, and Ambien (Tr. 552). But in December 2016,

  despite “doing good work” in therapy and Plaintiff characterizing her own symptoms as

  mild, she was crying a lot, she stayed in bed all day over the holidays, and she was having

  suicidal thoughts (Tr. 505, 510).

         By February 2017, Plaintiff was in “acute distress.” (Tr. 872). Her treatment

  provider noted, “[s]he frequently has suicidal thoughts, but now she is intent on harming



                                              11
Case 8:19-cv-02762-SPF Document 19 Filed 02/23/21 Page 12 of 14 PageID 1412




  herself.” (Id.). Plaintiff told the admitting nurse at the VA hospital, “I took 4-5 Ambien

  yesterday so I didn’t have to deal with my husband[,]” and “I’m always thinking of suicide

  but I’m feeling more like doing it. I’m thinking of taking a whole bottle of all my pills if I

  was going to attempt to kill myself. . . . I haven’t been able to rest at all. I drove myself

  here. I just know I need help right now.” (Id.) She stayed in the hospital for three days

  until she felt stabilized on her medication and was discharged home.

         After this hospital stay, Plaintiff’s psychiatrist changed from Dr. Wilkins to Lia

  Nardone, M.D., and Plaintiff continued attending one-on-one and group therapy. In May

  2017, Dr. Nardone assessed Plaintiff with bipolar disorder, borderline personality

  disorder, generalized anxiety disorder, and bulimia (Tr. 1053). In June 2018, Dr. Nardone

  completed a medical source statement at Plaintiff’s counsel’s request, opining that in an

  eight-hour work day, Plaintiff will be off-task due to psychiatric symptoms more than 15%

  of the time, she will need to take unscheduled breaks, and she will be absent from work

  more than two days per month (Tr. 837). Regarding Plaintiff’s ability to work full time,

  Dr. Nardone wrote: “[Plaintiff is] unable to tolerate FT work-related stressors due to high

  risk of decompensation & interpersonal diff[erences] interfering [with] her ability to

  perform at work or attend regularly.” (Id.)

         Considering this treatment history, the ALJ’s explanation that he assigned little

  weight to the VA’s disability rating because the VA uses different disability standards than

  the SSA is not the “close scrutiny” and “serious consideration” the Eleventh Circuit

  requires. Brady v. Heckler, 724 F.2d 914, 921 (11th Cir. 1984) (per curiam); Brown-Gaudet-

  Evans, 673 F. App’x at 904; Beshia v. Comm’r of Soc. Sec., 328 F.Supp.3d 1341, 1347 (M.D.



                                                12
Case 8:19-cv-02762-SPF Document 19 Filed 02/23/21 Page 13 of 14 PageID 1413




  Fla. 2018) (“Summarily rejecting a VA disability rating because it is non-binding in the

  SSA context and relies on different criteria constitutes legal error.”). The ALJ discounted

  Dr. Nardone’s opinion as “inconsistent with the findings from mental status

  examinations” and summarized Plaintiff’s psychiatric treatment at the VA by

  emphasizing details like she had “maintained, normal, or good eye contact,” and

  appeared “attentive during therapy sessions.” (Tr. 17) The ALJ also stressed that Plaintiff

  “was only hospitalized for psychologically based symptoms on one occasion during the

  period at issue.” (Id.) Plaintiff does not challenge this. But, the ALJ’s decision to assign

  little weight to Dr. Nardone’s opinion, combined with the ALJ’s parsing of Plaintiff’s

  mental health records, underscores the ALJ’s cursory treatment of Plaintiff’s VA disability

  rating and its impact on the ALJ’s analysis of Plaintiff’s DIB application.

           Ironically, the ALJ relies on Plaintiff’s VA medical records for his conclusion that

  Plaintiff is not disabled yet assigns little weight to the VA’s decision that she is. The ALJ

  offers no meaningful discussion of why Plaintiff’s 70% VA disability rating still qualified

  her for her past relevant work at all exertional levels under SSA guidelines. This adds up

  to legal error, especially because the VA’s decision was based on the same underlying

  mental conditions at issue in the SSA proceedings. Substantial evidence to conclude the

  ALJ carefully considered and closely scrutinized Plaintiff’s VA disability rating does not

  exist.




                                                13
Case 8:19-cv-02762-SPF Document 19 Filed 02/23/21 Page 14 of 14 PageID 1414




          Accordingly, after consideration, it is hereby

          ORDERED:

           1. The Commissioner’s decision is reversed.

           2. The Clerk is directed to enter final judgment in Plaintiff’s favor and close the

  case.

          ORDERED in Tampa, Florida, on February 23, 2021.




                                               14
